Exhibit 10.1

SIENNA BIOPHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(AS AMENDED AND RESTATED EFFECTIVE MAY 30, 2019)

This Sienna Biopharmaceuticals, Inc. (the “Company”) Non-Employee Director
Compensation Program (this “Program”) has been adopted under the Company’s 2017
Incentive Award Plan (the “Plan”) and became effective upon the closing of the
Company’s initial public offering of its common stock (the “IPO”), and further
amended and restated effective as of May 30, 2019. The Equity Compensation
portion of this Program is intended to constitute the Non-Employee Director
Equity Compensation Program contemplated by Section 4.6 of the Plan. Capitalized
terms not otherwise defined herein shall have the meaning ascribed in the Plan.

Cash Compensation

Effective upon the IPO, annual retainers will be paid in the following amounts
to Non-Employee Directors:

 

Non-Employee Director:

   $ 35,000  

Non-Executive Chair:

   $ 30,000  

Chair of Audit Committee:

   $ 15,000  

Chair of Compensation Committee:

   $ 12,500  

Chair of Nominating and Corporate Governance Committee:

   $ 7,500  

Audit Committee Member (other than Chair):

   $ 7,500  

Compensation Committee Member (other than Chair):

   $ 6,250  

Nominating and Corporate Governance Committee Member (other than Chair):

   $ 3,750  

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described above, for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.

Equity Compensation

 

Initial Stock Option Grant:    Each Non-Employee Director who is initially
elected or appointed to serve on the Board after the IPO shall be granted an
Option to purchase 50,000 shares of Common Stock under the Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Initial Option”).



--------------------------------------------------------------------------------

 

   The Initial Option will be automatically granted on the date on which such
Non-Employee Director commences service on the Board, and will vest as to 1/36th
of the shares subject thereto on each monthly anniversary of the applicable date
of grant such that the shares subject to the Initial Option are fully vested on
the third anniversary of the grant, subject to the Non-Employee Director
continuing in service on the Board through each vesting date.
Annual Stock Option Grant:   

Each Non-Employee Director who is serving on the Board as of the date of each
annual shareholder meeting of the Company (each, an “Annual Meeting”) shall be
granted an Option to purchase 25,000 shares of Common Stock under the Plan or
any other applicable Company equity incentive plan then-maintained by the
Company (the “Annual Option”).

 

The Annual Option will be automatically granted on the date of the applicable
Annual Meeting, and will vest as to 1/12th of the shares subject thereto on each
monthly anniversary of the applicable date of grant such that the shares subject
to the Annual Option are fully vested on the first anniversary of the grant,
subject to the Non-Employee Director continuing in service on the Board through
such vesting date.

The per share exercise price of each Option granted to a Non-Employee Director
shall equal the Fair Market Value (as defined in the Plan) of a share of common
stock on the date the Option is granted.

The term of each Option granted to a Non-Employee Director shall be ten
(10) years from the date the Option is granted.

No portion of an Initial Option or Annual Option which is unvested or
unexercisable at the time of a Non-Employee Director’s termination of service on
the Board shall become vested and exercisable thereafter.



--------------------------------------------------------------------------------

Members of the Board who are employees of the Company or any parent or
subsidiary of the Company who subsequently terminate their service with the
Company and any parent or subsidiary of the Company and remain on the Board will
not receive an Initial Option, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Options as described
above.

Change in Control

Upon a Change in Control of the Company, all outstanding equity awards granted
under the Plan or any other equity incentive plan maintained by the Company that
are held by a Non-Employee Director shall become fully vested and/or
exercisable, irrespective of any other provisions of the Non-Employee Director’s
Award Agreement.

Reimbursements

The Company shall reimburse each Non-Employee Director for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by such
Non-Employee Director in the performance of his or her duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.

Miscellaneous

The other provisions of the Plan shall apply to the Options granted
automatically pursuant to this Program, except to the extent such other
provisions are inconsistent with this Program. All applicable terms of the Plan
apply to this Program as if fully set forth herein, and all grants of Options
hereby are subject in all respect to the terms of such Plan. The grant of any
Option under this Program shall be made solely by and subject to the terms set
forth in a written agreement in a form to be approved by the Board and duly
executed by an executive officer of the Company.

Effectiveness, Amendment, Modification and Termination

This Program shall become effective upon the consummation of the IPO. This
Program may be amended, modified or terminated by the Board in the future at its
sole discretion. No Non-Employee Director shall have any rights hereunder,
except with respect to an Option granted pursuant to the Program.